Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
3.  This action is in response to the papers filed on 07/29/2022.
Currently, claims 1-4, 7-14 and 19 are pending.  
Claims 3-4, 8-11 and 13-14 are previously withdrawn.
Claims 1-2, 7, 12 and 19 are under the examination.
 4.    All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Claim Objections
5.	Claims 1 and 2 are objected to because of the following informalities:  Claim 1 recites “enbcoding LCN1”; and claim 2 (method step c) recites “ending LCN1”. These recitations appear to be a typological error for “encoding LCN1”. 
	
Claim Rejections - 35 USC § 112 (b) Indefiniteness 
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “d) treating said skin that displays signs of dryness as determined in step c) with a cosmetic composition suitable for reducing and/or slowing the progression of the signs of skin dryness” in the claim. 
The recitation of the “said skin” in method step (d) is confusing because it is unclear whether the method requires the treating step of d, or whether the treating step is only required “if” the level of expression of LCN1 is statistically significantly lower than the reference value.  The method step (c) does not appear to require a skin sample that displays signs of dryness is required, thus, it is not clear that treating is required.  
In the event Applicant wishes to require the treatment step the claim could be amended to recite “c) determining the level of expression of the gene encoding LCN1 is statistically significantly lower than the reference value; and then d) treating said skin with a statistically significantly lower expression level with a cosmetic composition……”

 
Claims that are rejected but not specifically addressed are indefinite because they depend from a claim which is addressed and do not remedy the issue of indefiniteness.  
Claim Rejections - 35 USC § 112 (a) Enablement
New Ground, necessitated by the amendments
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 2, 12 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
Claim 2 is directed to determining the signs of skin dryness in a subject if the measured expression level of the protein encoded by LCN1 gene is statistically significantly lower than the reference value. Thus, the recited method of a cosmetic treatment requires determining the signs of skin dryness in a subject based on a statistically significantly decrease expression value of LCN1 protein expression compared to a reference value; and treating the signs of dryness with a cosmetic composition suitable for reducing and/or slowing the progress of the signs of skin dryness. Thus, the claim is broadly drawn to a method which requires to detect a statistically significant value of the LCN1 expression in a skin sample from a subject in relation to a reference value to predict the signs of skin-dryness and to provide the treatment.
The amount of direction or guidance, and Presence and absence of working examples as well as, The state of the prior art and the predictability or unpredictability of the art:
In the instant situation, first, the specification asserts that the term “subject” covers human (aged from 20-90 years) (page 4 line 6-9). The specification asserts that the skin is considered to display signs of dryness when the level of expression of the gene encoding LCN1 is significantly lower than the reference value (page 4 line 30-35). In addition, the disclosure of the specification provides data of observing a correlation between the presence of sings of dryness and the expression of LCN1 protein via skin samples from cheeks of 376 women (page 7 Table 1, see below).

    PNG
    media_image1.png
    150
    594
    media_image1.png
    Greyscale

However, the data shown in Table 1 does not provide a reliable correlation between presence of signs of skin dryness and LCN1 protein expression level because the accuracy of the method is only 49% with 69% sensitivity and 43% specificity. The specification does not provide a data that shows detecting a statistically significantly lower value LCN1 protein expression in skin sample of a subject compared to a reference value and it is reliable to conclude having associated with the signs of skin dryness.
With regard to “the percentage accuracy”, it was known in the art prior to the effective filing date of the invention as it is a measure of how close a measurement or test is to the true or theoretical value of that measurement or test, in general. This is a ratio of the difference between true and measured divided by the true value. The sensitivity and specificity were also known in in the art prior to the effective filing date of the invention as “probability of a positive test result among those having the target condition”, and “probability of a negative test result among those without the target condition”, respectively (see Table 1 and Figure 1 of Stralen et al. Kidney International; 2009; 75: 1257–1263; and page 268 col 1-2 of Eusebi, Cerebrovasc Dis, 2013;36:267–272).
Thus, the provided data indicates unpredictability to predict signs of skin dryness in a subject from LCN1 protein expression level of the skin. For example, the discriminative ability of a test to predict the correlation between skin dryness and LCN1 protein expression is only 49% accuracy (less than 50% accuracy). 
Based on the teachings of Eusebi (page 268 col 1-2) and Stralen (page 1258 Table 1 and Figure 1, p 1259 col 1), the sensitivity value indicates having 69% probability of getting a positive correlation in women having signs of skin dryness among tested women having signs of skin dryness. The specificity indicates 49% probability of getting negative correlation in a subject no having sings of skin dryness among tested women without sings of skin dryness. Thus, both value of sensitivity and specificity are low. Stralen teaches that the values of sensitivity and specificity close to 100% are ideal (see page 1259 col 1 para 4). 
In this situation, the disclosed values (i.e. accuracy, sensitivity and specificity) indicate that statistically significantly lower value of LCN1 expression compared to the reference value does not provide predictive value to determine signs of skin dryness. 
In addition, state of the art prior to the effective filing date of the invention does not indicate having a correlation between skin’s LCN1 expression level and signs of skin dryness, although prior art show having a correlation between down-regulation of the protein expression of von Ebner's gland protein (tear specific prealbumin, lipocalin) (i.e. LCN1) and dry eye in patient. For example, Beuerman, teaches measuring the expression of one or more of biomarkers in a sample (e.g. tear fluid, epithelial cells) obtained from subjects using many methods (e.g. ELISA, antibody specific for the biomarkers, iTRAQ, mass spectroscopy) (p 12 line 11-24, p 5 line 14-23, Figure 3, p 14 line 09-16) (WO 2007/126391 Al). The teachings of Beuerman include measuring the protein expression level of lipocalin-1 (LCN1) (tear lipocalin) for mucosa dryness (e.g. identification of tear proteins) (see Example 7 p 21 and Example 8 p 24, p 23 Table 1) and determining the mucosa dryness. Beuerman teaches observing down-regulation of the protein expression of LCN1 corresponds to dry eye in patients (p 24 line 04-16, Table 2, Figure 2H). 
The specification merely provides a very limited working example, and does not provide any guidance and the data for one having skill in the art to be able predict a correlation between signs of skin dryness and the LCN1 expression level. Thus, it is unpredictable to predict the diagnosis of skin dryness in a subject or perform the treatment of the skin dryness with a cosmetic composition using any level of LCN1 expression based on the data provided.   	
The level of skill in the art:
	The level of skill in the art is deemed to be high.
The quantity of experimentation necessary:
To practice the invention as broadly as it is claimed, the skilled artisan would first be required to perform additional studies to provide the extensive amount of data that provide the correlation between a particular protein expression of LCN1 level (up-regulation or down-regulation), and signs of skin dryness, with reliable accuracy. 
Thus, given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claims as broadly written.
Claim Rejections - 35 USC § 101 (Maintained Rejection)
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claims 2, 12, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim does not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Claim 2 recites a method for the cosmetic treatment of a skin displaying signs of dryness in a subject. Therefore, the claim is directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. Claim 2 is directed to the method of the cosmetic treatment of a skin displaying signs of dryness in a subject that comprises measuring the level of protein expression of the gene encoding LCN1 in a skin sample from said subject and determining the subject’s skin displays signs of dryness if the level of the level of expression of the gene ending LCN1 measured in step a) is statistically significantly lower than the reference value.
Thus, the claim sets forth a correlation between the measured LCN1 protein expression level in skin of a subject, and the subject’s skin displays signs dryness. This limitation sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Therefore, claim 2 is directed to at least once exception which is termed a law of nature (Step 2A Prong 1: Yes). 
Furthermore, the claim 2 is directed to the method steps of “comparing” and “determining”. These method steps require comparing the measured level of LCN1 protein expression to a reference value; and determining the subject’s skin displays signs of dryness in the skin based on measured LCN1 level. These “comparing and determining” method steps b and c, could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). Therefore, the claim 2 is directed to at least once exception (Step 2A, Prong 1: YES), which is termed an abstract idea. That is a mental process. Claim 2 is termed a law of nature, an abstract idea or both.
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions.  The element in the claim 2, “measuring” method step does not integrate the judicial exception because it is a data gathering step. 
Furthermore, the method step d treating said skin that displays signs of dryness is a conditional method step which is only required to be performed if measured LCN1 protein expression measured is statistically significantly lower than the reference value and determining that the subject's skin displays signs of dryness. The method step of treating is not required to be performed if measured LCN1 protein expression measured is not statistically significantly lower than the reference value and not determining that the subject's skin displays signs of dryness. Therefore, this treating method step fails to meaningfully limit the judicial exception. (Step 2A Prong 2: No) 
Step 2 B 
The claim is evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Claim 2 recites the method step of measuring the level of expression of the gene encoding LCN1 in a skin sample obtained from the subject. However, the method step measuring the expression of gene encoding LCN1 (Lipocalin-1) in biological samples and protein expression in skin obtained from a subject, was well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Jensen-Jarolim et al. Allergy; 2016 March; 71; 3: 286–294 (Review); Beuerman et al. WO2007126391A1, prior art cited in IDS; Broccardo et al. ALLERGY CLIN IMMUNOL; 2011; 127; 01: 186-193]. For example, Beuerman et al. teaches measuring the protein expression level of lipocalin-1 (LCN1) (tear lipocalin) for mucosa dryness (see Example 7 p 21 and Example 8 p 24, p 23 Table 1). Broccardo et al. teaches the method of detecting LCN1 (P31025) protein expression in skin sample from a subject using liquid chromatography liquid and mass spectrometry analysis (see abstract, p 187 col 1-2, p 188 col 2, Table E2 second col).
Therefore, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
Claim 2 is not directed to patent eligible subject matter. 
Furthermore, claim 12 further limits the process of sample taking and this limitation only serves to narrow the scope of sample taking process. Claim 19 further limits the method step of “measuring” which only serves to limit the type of the measuring technique. These limitations do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. Thus, the claims are not directed to patent eligible subject matter.
Response to Argument
The response traverses the rejection on pages 6-8 of the remarks filed on 07/29/2022.
(A)	The response asserts that “it was not known prior to the present invention that the level of expression of the gene encoding LCN1 could be used to measure dryness” (see page 7 para of the remarks).
This argument is reviewed and fully considered but it is not found persuasive. First, the argument is directed to a correlation between the level of expression of the gene encoding LCN1 and signs of skin dryness that was not known prior to the invention. A correlation is a  judicial exception of a law of nature in the claim. Step 2B analysis evaluated whether the claim recites any steps in addition to the judicial exception amount to an inventive concept or significantly more than the judicial exception.  Here, the step in addition to the judicial exception is the method step of “measuring”. The analysis considers whether this measuring step was previously known or not known (i.e. well-understood, routine, conventional activates in Step 2B analysis) (see MPEP 2106.05). The method step of measuring the level of LCN1 protein expression in a skin in a subject was well-understood, routine, conventional prior to the effective filing date of the invention (see the teachings of Broccardo et al. above, in detecting LCN1 (P31025) protein expression in skin sample from a subject).

(B)	With regard to the treatment method step, the response states “Claim 2 is directed to a treatment, whereas the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), referred to in the Office Action did not require treatment according to the results obtained from the process. This distinction is pointed out in Natural Alternatives International, Inc. v. Creative Compounds, LLC Case 2018-1295 (Fed. Cir. March 15, 2019).” The response further asserts that claim 2 and its dependent claims do not preempt all methods that could be used to determine skin which displays signs of dryness; and do not preempt the measuring and determining steps since they require treatment on skin that displays the signs of dryness. The response asserts that the method step d is not an optional step but a required step that is conditional. 
This argument is reviewed and fully considered but it is not found persuasive. First, MPEP 2106.04 (d) states the following: 
“The Supreme Court has long distinguished between principles themselves (which are not patent eligible) and the integration of those principles into practical applications (which are patent eligible). See, e.g., Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 80, 84, 101 USPQ2d 1961, 1968-69, 1970 (2012) (noting that the Court in Diamond v. Diehr found ‘‘the overall process patent eligible because of the way the additional steps of the process integrated the equation into the process as a whole, ..”
“Accordingly, after determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.’

In the method of claim 2, the signs of dryness in the subject will not be determined in the method step (c) if the LCN1 expression is statistically significantly not lower than a reference value, thus, the method step of treating is not required to be performed (see 112B rejection above). In this situation, the recited method (d) is not required to be performed, thus, the claim as a whole does not integrate the exception into a practical application and the claim is directed to the judicial exception. In Mayo, the method of the claim requires to actually provide a particular treatment according the results obtained from the recited process, in order to the treatment method step be integrated to the recited judicial exception into a practical application [see MPEP 2106.04 (d)].
MPEP 2106.04 (d) (2) also states “If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration.’; and “ in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation the claim limitation in question must affirmatively recite an action that effects a particular treatment”. 
The argument states “the method step d is not an optional step but a required step that is conditional.” Based on above discussion, the method step (d) is not a required step which is required to be performed, thus, the recited treating method step is a conditional method step.  Step (d) is only required “if” the level of expression of LCN1 is statistically significantly lower than the reference value. In conclusion, the recitation of the method steps in claim 2 directed to the “determining and treating” are not sufficient to be considered a practical application of the judicial exception.  Applicant may amend the claims to recite to overcome the concerns about conditional treatment language.
The response states “Also, with respect to the question of patentability under 35 USC § 101, please keep in mind as stated in Mayo Collaborative Servs. v. Prometheus Labs., Inc., supra, the limited purpose for the exceptions is to protect the "basic tools of scientific and technological work." ……..Furthermore, in Diamond v. Chakrabarty, 447 US 303, 206 USPQ 193 the Court stated that "...Congress intended statutory subject matter to 'include anything under the sun that is made by man'."’
 This statement is reviewed but it is not found persuasive. The 101 analysis (Patent Subject Matter Eligibility step 1 to step 2B) indicated that the claims are not directed to patent eligible subject matter as described in the rejection (also see MPEP 2106).
Accordingly, the rejection is modified accordingly with the amendments and the rejection is maintained.
Claim Rejections - 35 USC § 102 (Maintained Rejection)
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Broccardo (Broccardo et al. J ALLERGY CLIN IMMUNOL; 2011; 127; 01: 186-193).
With regard to claim 1 method step a, Broccardo teaches the method of detecting protein expression in skin of atopic dermatitis (AD) patients and nonatopic healthy control subjects (see abstract, p 187 col 1-2). Broccardo teaches the method of taking skin sample from skin tapings (e.g. tape discs) (i.e. adhesive surface), for example, taking skin samples from non-lesional skin of non-AD control subjects; and lesional skin and non-lesional skin of patients with AD (abstract, p 187 col 1 para 1 and col 2 para 1-2). Broccardo further teaches the method of removing proteins from the tap discs and quantifying protein expression level in the skin sample using liquid chromatography liquid and mass spectrometry analysis (abstract, p 187 col 2). 
These teachings of Broccardo directed to using skin samples from non-lesional skin of non-AD control subjects for the protein assay indicate providing a skin sample from a subject that does not suffer from dermatological lesion and/or dermatological disease and obtaining the skin sample with an adhesive surface.
With regard to claim 1 method step b, Broccardo teaches identifying 153 proteins for at least one biological sample (e.g. keratins, skin barrier proteins), including Lipocalin- 1 (P31025) (p 188 col 2, Table E2 page 193.e2 col 2). Particularly, Broccardo teaches analyzing 71 protein expression in the method including Lipocalin- 1 (P31025) in the tested samples (see p 188 col 2 para 3, p 189 col 1 para 1, Table E3 page 193.e6, and Table E4 page 193.e10). These teachings of Broccardo indicate measuring LCN1 protein expression in the skin sample.
Thus, Broccardo teaches each and every limitation of claim 1.
Response to Argument
The response traverses the rejection on pages 8-11 of the remarks filed on 07/29/2022.
The response asserts that Broccardo fails to anticipated the invention as recited in independent claim 1 (see pages 8-9 upper). 
This argument is reviewed and fully considered but it is not found persuasive. Claim 1 only requires to perform two method steps “providing” and “measuring”. Broccardo teaches providing skin samples from non-lesional skin of non-AD control subjects (i.e. a subject that does not suffer from dermatological lesion and/or dermatological disease) with an adhesive surface; and measuring LCN1 protein expression. Thus, the prior art teaches each and every limitation of recited claim 1.
With regard the arguments directed to LCN1 downregulation (see pages 9-11 of remarks), the arguments are not persuasive because claim 1 does not recite detecting downregulation of LCN1 expression in the skin sample. Claim 1 only requires to measure LCN1 protein expression in the skin which is taught by the cited prior art.
The rejection is modified accordingly with the amendments and the rejection is maintained.
Claim Rejections - 35 USC § 103 (Maintained Rejection)
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Broccardo (Broccardo et al. J ALLERGY CLIN IMMUNOL; 2011; 127; 01: 186-193) applied to claim 1, in view of Park [PG Pub No. 20110243795, publication date of 06 October 2011, (W02011/126249 cited in the specification)]. 
With regard to claim 7, which depends from claim 1, the claim recites “wherein the level of expression of the protein encoded by the gene encoding LCN1 is measured using at least one specific ligand of LCN1 protein.
The teachings of Broccardo, as applied to claim 1, are fully incorporated here. 
Broccardo does not teach measuring the level of expression of the protein encoded by the gene encoding LCN1 using at least one specific ligand of LCN1 protein.
In this regard, the specification discloses the method of measuring the level of protein expression the gene encoding LCN1 using an ELISA test (enzyme-linked immunosorbent assay) conducted on a chip (see page 7 line 30-35). The specification further discloses the following; “The term "means for measuring the expression of the gene encoding LCN1" denotes a specific ligand of LCN1 protein, such as for example an antibody, preferably monoclonal, a Fab fragment, an scFv or a nanobody, specific for this protein or a microfluidic chip such as that described in the international application W02011/126249, this chip containing specific ligands for LCN1 protein” (page 6 line 5-16).  
Thus, Park teaches a chip for analyzing a specific reaction (e.g. antigen-antibody reaction) in a fluid sample (abstract, para 0002-0003, 0009). Park teaches using the chip for the reactions (the reactions between the fluid specimens and proteins of antigens or antibodies or another proteins which are prefixed on the chip (see abstract, para 0002-0009, 0038-0047). Based on the disclosure of the specification above, this chip has containing specific ligands for LCN1 protein to measure LCN1 expression in the specimen. This teaching of Park shows measuring protein expression through a specific reaction (e.g. antigen-antibody reactions). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art prior to the effective invention, to have modified of the method of Broccardo, with the method measuring protein expression via measuring at least one specific ligand of LCN1 protein, as taught by Park (via using the chip). Broccardo teaches the method of measuring protein expression via mass spectrometry analysis, although Broccardo does not teach measuring protein expression using enzyme-linked immunosorbent assay (ELISA) assay that includes detecting specific antigen-antibody reaction. Park teaches using the chip that is suitable for analyzing proteins of antigens or antibodies (para 004).  The skilled artisan would have found it obvious have combined the method of measuring protein expression of LCN1 using at least one specific ligand of LCN1 protein via the chip, as taught by Park, in the method of Broccardo, in order to have options in measuring LCN1 protein expression levels through different assays. Furthermore, the combination would also provide the method of efficiently measuring the protein expression a small-sized analytical or diagnostic tool using the chip. 
Response to Argument
The response traverses the rejection on pages 11-12 of the remarks filed on 07/29/2022.
The response asserts that “Park does not overcome the above discussed deficiencies of Broccado with respect to rendering unpatentable the present invention.” The rejection of claim 1 from which claim 7 depends is maintained as indicated above, thus, the rejection of claim 7 is maintained.
Double Patenting (New Ground)
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6-7, 10, 15, 19 and 24-25 of copending Application No. 16/528,380 (‘380) in view of Broccardo (Broccardo et al. J ALLERGY CLIN IMMUNOL; 2011; 127; 01: 186-193).
With regard to instant claim 1, the copending claims 1,6-7, 10, 15, 19 and 24-25 of ‘380 teaches obtaining information of LCN1 protein concentration to determine skin trend and recommend at least one skincare product, indicating obtaining LCN1 protein concentration information of skin from a subject. Claims 7 and 25 teach obtaining the protein biomarker concentration via an immunoassay analyzer device.
The copending claims do not teach providing a skin sample obtained with an adhesive surface, and the method step of measuring LCN1 in the skin sample, although the copending claims teach having measured information of LCN1 protein concentration in the method.
With regard to claim 1 method step a, Broccardo teaches the method of detecting protein expression in skin of atopic dermatitis (AD) patients and nonatopic healthy control subjects (see abstract, p 187 col 1-2). Broccardo teaches the method of taking skin sample from skin tapings (e.g. tape discs) (i.e. adhesive surface), for example, taking skin samples from non-lesional skin of non-AD control subjects; and lesional skin and non-lesional skin of patients with AD (abstract, p 187 col 1 para 1 and col 2 para 1-2). Broccardo further teaches the method of removing proteins from the tap discs and quantifying protein expression level in the skin sample using liquid chromatography liquid and mass spectrometry analysis (abstract, p 187 col 2). 
These teachings of Broccardo directed to using skin samples from non-lesional skin of non-AD control subjects for the protein assay indicate providing a skin sample from a subject that does not suffer from dermatological lesion and/or dermatological disease and obtaining the skin sample with an adhesive surface.
With regard to claim 1 method step b, Broccardo teaches identifying 153 proteins for at least one biological sample (e.g. keratins, skin barrier proteins), including Lipocalin- 1 (P31025) (p 188 col 2, Table E2 page 193.e2 col 2). Particularly, Broccardo teaches analyzing 71 protein expression in the method including Lipocalin- 1 (P31025) in the tested samples (see p 188 col 2 para 3, p 189 col 1 para 1, Table E3 page 193.e6, and Table E4 page 193.e10). These teachings of Broccardo indicate measuring LCN1 protein expression in the skin sample.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date of the invention, to have modified the methods of the copending claims, to provide a skin sample obtained with an adhesive surface from a subject to measure LCN1 protein level, as taught by Broccardo. The copending claims teach determining the data of LCN1 protein concentration of skin. In order to have such data, the process of providing skin sample and measuring LCN1 protein expression in the skin sample must be performed. Broccardo clearly describes performing the method steps of “providing and measuring”, although the copending claims do not teach these method steps. The skilled artisan would have obtained a skin sample using an adhesive surface because Broccardo teaches adhesive surfaces may be used to obtain a skin sample (e.g. tape stripping, see p 187 col 1). Broccardo teaches skin samples obtained using an adhesive surface provide genetic material that may be further analyzed for protein expression. 
This is a provisional nonstatutory double patenting rejection.
18.	Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6-7, 10, 15, 19 and 24-25 of copending Application No. 16528380 (‘380) in view of Broccardo (Broccardo et al. J ALLERGY CLIN IMMUNOL; 2011; 127; 01: 186-193), as applied to claim 1, in view of Park [PG Pub No. 20110243795, publication date of 06 October 2011, (W02011/126249 cited in the specification)]. 
With regard to instant claim 7, which depends from claim 1, the claim recites “wherein the level of expression of the protein encoded by the gene encoding LCN1 is measured using at least one specific ligand of LCN1 protein.
The teachings of the copending claims and Broccardo, as applied to claim 1, are fully incorporated here. 
The copending claims and Broccardo do not teach measuring the level of expression of the protein encoded by the gene encoding LCN1 using at least one specific ligand of LCN1 protein.
In this regard, the specification discloses the method of measuring the level of protein expression the gene encoding LCN1 using an ELISA test (enzyme-linked immunosorbent assay) conducted on a chip (see page 7 line 30-35). The specification further discloses the following; “The term "means for measuring the expression of the gene encoding LCN1" denotes a specific ligand of LCN1 protein, such as for example an antibody, preferably monoclonal, a Fab fragment, an scFv or a nanobody, specific for this protein or a microfluidic chip such as that described in the international application W02011/126249, this chip containing specific ligands for LCN1 protein” (page 6 line 5-16).  
Thus, Park teaches a chip for analyzing a specific reaction (e.g. antigen-antibody reaction) in a fluid sample (abstract, para 0002-0003, 0009). Park teaches using the chip for the reactions (the reactions between the fluid specimens and proteins of antigens or antibodies or another proteins which are prefixed on the chip (see abstract, para 0002-0009, 0038-0047). Based on the disclosure of the specification above, this chip has containing specific ligands for LCN1 protein to measure LCN1 expression in the specimen. This teaching of Park shows measuring protein expression through a specific reaction (e.g. antigen-antibody reactions). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art prior to the effective invention, to have modified of the method of the copending claims in view of Broccardo, with the method measuring protein expression via measuring at least one specific ligand of LCN1 protein, as taught by Park (via using the chip). The copending claims 7 and 25 teach obtaining the protein biomarker information (i.e. LCN1 protein concentration) via immunosorbent assay that includes detecting specific antigen-antibody reaction. Park teaches using the chip that is suitable for analyzing proteins of antigens or antibodies (para 004).  The skilled artisan would have found it obvious have combined the method of measuring protein expression of LCN1 using at least one specific ligand of LCN1 protein via the chip, as taught by Park, in the method of the copending claims in view Broccardo, in order to have options in measuring LCN1 protein expression levels through different assays. Furthermore, the combination would also provide the method of efficiently measuring the protein expression a small-sized analytical or diagnostic tool using the chip.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 29, 2022